Citation Nr: 0030313	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-34 006	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active military duty from March 25, 
1943, to January 31, 1973; he had 8 months and 11 days of 
other service prior to March 25, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Huntington, West Virginia RO satellite rating board.  This 
case was previously before the Board in March 2000 when it 
was remanded for additional development.  Following the 
Board's remand, the Roanoke RO granted a 30 percent rating 
for the veteran's disability.  This was done in August 2000.  
Consequently, the question now before the Board is whether a 
rating greater than the already assigned 30 percent 
evaluation is warranted.


FINDING OF FACT

Audiometric test results obtained by VA correspond to a 
numeric designation of VI for each ear.


CONCLUSION OF LAW

An increased rating for defective hearing is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, Table VI, 
Table VII (1998); 38 C.F.R. §§ 4.85, 4.86 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a 

given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Evaluations of defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

The provisions of the rating criteria governing the 
evaluation of service-connected hearing loss were changed on 
June 10, 1999.  64 Fed. Reg. 25209 (May 11, 1999).  
Nevertheless, the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth following § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).  

In the veteran's case, audiometric testing conducted in 
October 1996 revealed puretone thresholds of 45, 80, 75, and 
65 decibels in the right ear, and 60, 55, 65, 

and 70 decibels in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Speech discrimination scores were 
64 percent correct on the right and 76 percent correct on the 
left.  Calculating puretone averages results in a 66 for the 
right ear and a 63 for the left ear.  Application of the 
rating criteria to these results leads to a conclusion that 
the veteran has a numeric designation for the right ear of 
VII and a numeric designation for the left ear of IV.  This 
results in a 20 percent rating.  However, additional testing 
was conducted after the change in the rating criteria which 
results in a 30 percent rating as will be explained below.

Following the Board's remand, audiometric testing was 
conducted in August 2000.  This resulted in puretone 
thresholds of 65, 80, 80, and 70 decibels in the right ear, 
and 65, 65, 65, and 80 decibels in the left ear, with speech 
discrimination scores of 68 percent correct on the right and 
72 percent correct on the left.  Puretone averages were 74 
for the right ear and 69 for the left ear.  Applying these 
results to the rating criteria leads to a conclusion that the 
veteran has a numeric designation of VI for each ear.  This 
is so even when Table VIa is used for each ear in accordance 
with 38 C.F.R. § 4.86(a) (1999).  (The provisions of 
38 C.F.R. § 4.86(b) (1999) do not apply because the veteran 
did not have a puretone threshold of 30 decibels or less at 
1,000 Hertz in either ear.)  With numeric designations of VI 
for the right ear and VI for the left ear, a 30 percent 
rating is assignable.  Such a rating was awarded by the RO in 
August 2000.  

The veteran has also submitted evidence from the Riverside 
Regional Medical Center.  However, audiometric testing done 
at that facility was not translated from the graphic form in 
which it was produced.  Additionally, it does not appear to 
have included results for the 3,000 Hertz range which are 
required to apply the rating criteria.  Consequently, the 
Board finds that this evidence may not be used to rate the 
veteran's hearing loss.  Given the more recent test results, 
the Board concludes that a rating greater than the 30 percent 
already assigned by the RO is not warranted.



ORDER

An increased rating is denied.  



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

